





Exhibit 10.3




_____________________________________________________________________________________


THIRD AMENDED AND RESTATED RECEIVABLES SALE AND CONTRIBUTION AGREEMENT
dated as of June 29, 2018
between
SPRINT SPECTRUM L.P.,
as an Originator and as Servicer
and the
OTHER ORIGINATORS FROM TIME TO TIME PARTY HERETO,
as Originators
and
THE SPES FROM TIME TO TIME PARTY HERETO,
as Buyers and Contributees










_____________________________________________________________________________________





--------------------------------------------------------------------------------









TABLE OF CONTENTS


Page




ARTICLE I DEFINITIONS AND RELATED MATTERS
........................................................ 1
SECTION 1.1
Defined Terms
........................................................................................
1

SECTION 1.2
Other Interpretive Matters    
...................................................................... 2

ARTICLE II AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE ..........................
3
SECTION 2.1
Purchase, Sale and Contribution
.............................................................3

SECTION 2.2
Timing of Purchases
...............................................................................
3

SECTION 2.3
Purchase Price and Contribution
............................................................ 3

SECTION 2.4
No Recourse or Assumption of Obligations
........................................... 4

SECTION 2.5
Assignment and Assumption of Related Lease Contract Obligations .... 4

ARTICLE III ADMINISTRATION AND COLLECTION
........................................................ 5
SECTION 3.1
Sprint Spectrum to Act as Servicer, Contracts
....................................... 5

SECTION 3.2
Deemed Collections
...............................................................................
5

SECTION 3.3
Actions Evidencing Purchases
............................................................... 7

SECTION 3.4
Application of Collections
..................................................................... 8

SECTION 3.5
Lease Upgrade Program
......................................................................... 8

ARTICLE IV REPRESENTATIONS AND WARRANTIES
................................................... 10
SECTION 4.1
Mutual Representations and Warranties
............................................... 10

SECTION 4.2
Additional Representations and Warranties of the Originators ............ 12

ARTICLE V GENERAL COVENANTS
....................................................................................
16
SECTION 5.1
Mutual Covenants
.................................................................................
16

SECTION 5.2
Additional Covenants of the Originators
.............................................. 16

SECTION 5.3
Reporting Requirements
....................................................................... 20

SECTION 5.4
Negative Covenants of Each Originator
............................................... 22

SECTION 5.5
Collections Outside the Lockbox Accounts
.......................................... 25

SECTION 5.6
Excluded Originator
............................................................................. 26

ARTICLE VI TERMINATION OF PURCHASES
.................................................................. 27
SECTION 6.1
Voluntary Termination
......................................................................... 27

SECTION 6.2
Automatic Termination
........................................................................ 27

-i-





--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)
Page


ARTICLE VII INDEMNIFICATION
.......................................................................................
27
SECTION 7.1
Each Originator’s Indemnity
............................................................... 27

SECTION 7.2
Contribution
........................................................................................
30

ARTICLE VIII MISCELLANEOUS
........................................................................................
30
SECTION 8.1
Amendments, etc
.................................................................................
30

SECTION 8.2
No Waiver; Remedies
.......................................................................... 30

SECTION 8.3
Notices, Etc
.........................................................................................
31

SECTION 8.4
Binding Effect; Assignment
.................................................................31

SECTION 8.5
Survival
...............................................................................................
31

SECTION 8.6
Costs and Expenses
............................................................................. 31

SECTION 8.7
Execution in Counterparts; Integration
............................................... 32

SECTION 8.8
Governing Law
...................................................................................
32

SECTION 8.9
Waiver of Jury Trial
............................................................................ 32

SECTION 8.10
Consent to Jurisdiction; Waiver of Immunities ..................................
32

SECTION 8.11
Confidentiality
....................................................................................
33

SECTION 8.12
No Proceedings
...................................................................................
33

SECTION 8.13
No Recourse Against Other Parties
.................................................... 33

SECTION 8.14
Grant of Security Interest
................................................................... 33

SECTION 8.15
Severability
........................................................................................
34

SECTION 8.16
Restatement; No Novation
................................................................. 34

ANNEX 1        UCC Details Schedule
ANNEX 2        Notice Information
ANNEX 3        Related Originators; Related SPEs; Initial Capital Contributions






















-ii-





--------------------------------------------------------------------------------







THIRD AMENDED AND RESTATED RECEIVABLES SALE AND CONTRIBUTION AGREEMENT
This THIRD AMENDED AND RESTATED RECEIVABLES SALE AND CONTRIBUTION AGREEMENT,
dated as of June 29, 2018 (this “Agreement”), is among SPRINT SPECTRUM L.P., a
Delaware limited partnership (“Sprint Spectrum”), as an originator and as
initial servicer (in such capacity, the “Servicer”), THE PERSONS IDENTIFIED ON
THE SIGNATURE PAGES HERETO AS ORIGINATORS (together with Sprint Spectrum, the
“Originators” and each, an “Originator”), and THE PERSONS IDENTIFIED ON THE
SIGNATURE PAGES HERETO AS SPEs (the “SPEs” and each, a “SPE”). For good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I


DEFINITIONS AND RELATED MATTERS


SECTION 1.1        Defined Terms. In this Agreement, unless otherwise specified:
(a) capitalized terms are used as defined in (or by reference in) Appendix A to
the Third Amended and Restated Receivables Purchase Agreement, dated as of the
date hereof (as amended, restated, modified or otherwise supplemented from time
to time, the “Receivables Purchase Agreement”) among the SPEs, as sellers, the
Servicer, the Conduit Purchasers, Committed Purchasers and Purchaser Agents from
time to time party thereto, Mizuho Bank, Ltd. (“Mizuho”), as the Collateral
Agent, and Administrative Agent, Lead Arranger, and Structuring Agent, MUFG
Bank, Ltd., f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Joint Lead
Arranger, and SMBC Nikko Securities America, Inc., as Joint Lead Arranger, and
(b) as used in this Agreement, unless the context otherwise requires, the
following terms have the meanings indicated below:


“Contract” means with respect to a Receivable, a contract (including any
purchase order or invoice) between any Originator (or an ISC Dealer with respect
to an ISC Contract) and an Obligor pursuant to which such Receivable arises or
which evidences such Receivable. A “related” Contract with respect to a
Receivable means a Contract under which such Receivable arises.
“Excluded Receivable” means any SCC Receivable, Lease Receivable or MTM Lease
Receivable that is (i) more than 90 days past due or (ii) is at risk of imminent
write-off as determined by the Servicer in accordance with the Credit and
Collection Policy as of the Closing Date.
“Originator Indemnified Party” is defined in Section 7.1.
“Preferred Membership Interest” means the preferred membership interest issued
by each SPE to its Related Originators.








1





--------------------------------------------------------------------------------







“Receivable” has the meaning set forth in the Receivables Purchase Agreement;
provided, however that, solely for purposes of this Agreement, no Excluded
Receivable shall constitute a “Receivable”.
“Related Assets” means (a) with respect to any Receivable, (i) all security
interests, hypothecations, reservations of ownership, liens or other adverse
claims, and property subject thereto from time to time purporting to secure
payment of such Receivable, including pursuant to the Contract pursuant to which
such Receivable was originated, together with all financing statements,
registrations, hypothecations, charges or other similar filings or instruments
against an Obligor and all security agreements describing any collateral
securing such Receivable, if any, (ii) in respect of any ISC Pool Receivable,
(1) all interest in any devices (including any such device which is or may
become an ISC Surrendered Device in respect of an ISC Pool Receivable which
constituted an ISC Upgradeable Receivable) relating to any Contract giving rise
to such ISC Pool Receivable and (2) the applicable Originator’s rights under the
related ISC Dealer Agreement relating to the assignment or transfer of the ISC
Dealer Contract and ISC Dealer Receivable, (iii) in respect of any Lease
Receivable or any MTM Lease Receivable, all interest in the Lease Contract
giving rise to such Lease Receivable or MTM Lease Receivable, including the
right to terminate such Lease Contract in accordance with the early termination
provisions thereof if the Servicer or its Affiliates discontinue the leasing
program for Lease Devices and (iv) all guarantees, insurance policies and other
agreements or arrangements of whatsoever character from time to time supporting
such Receivable whether in connection with the Contract pursuant to which such
Receivable was originated, including any obligation of any party under the
Transaction Documents to promptly deposit amounts received in respect of
Collections to an account, (b) all Collections in respect of, and other proceeds
of, the Receivables, (c) all rights and remedies (but none of the obligations)
of the Originators, as applicable, under this Agreement and any other rights or
assets pledged, sold or otherwise transferred to the SPEs hereunder and (d) all
the products and proceeds of any of the foregoing; provided, however, that
Related Assets shall not include the Lease Devices; provided, that the term
“Related Assets” in respect of any ISC Dealer Receivable shall not include any
of the Originators’ rights under the ISC Dealer Agreements other than the right
to enforce the assignment or transfer of the ISC Dealer Contracts and ISC Dealer
Receivables nor any obligations under the related ISC Dealer Agreement or
otherwise relating thereto, including the obligation to pay the related Amount
Financed Value or purchase price relating to such ISC Dealer Contract and ISC
Dealer Receivable, which shall remain vested in the applicable Originator.
“Related Originator” means, with respect to any SPE, the Originator or
Originators identified as such on Annex 3.
“Related SPE” means, with respect to any Originator, the SPE identified as such
on Annex 3.
SECTION 1.2    Other Interpretive Matters. The interpretation of this Agreement,
unless otherwise specified, is subject to part (B) of Appendix A to the
Receivables Purchase Agreement.


















2





--------------------------------------------------------------------------------





ARTICLE II


AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE


SECTION 2.1    Purchase, Sale and Contribution. Upon the terms and subject to
the conditions set forth in this Agreement, each Originator, severally and for
itself, (a) hereby sells or contributes, as applicable, to its Related SPE, and
each SPE hereby purchases or acquires from its Related Originator, all of such
Related Originator’s right, title and interest in, to and under the Receivables
and the Related Assets, in each case whether now existing or hereafter arising,
acquired, or originated and (b) hereby absolutely assigns by way of capital
contribution to its Related SPE, and each SPE hereby accepts such capital
contribution and acquires from its Related Originator, all of such Related
Originator’s right, title and interest in, to and under the Lease Devices. For
the avoidance of doubt, the Originators are not hereby selling, contributing,
pledging or otherwise assigning any Excluded Receivables.


SECTION 2.2    Timing of Purchases and Contributions. All Receivables existing
at the opening of each Originator’s business on the Closing Date are hereby sold
or contributed, as applicable, to its Related SPE on such date in accordance
with the terms hereof. On and after the Closing Date until the Purchase
Termination Date, each Receivable shall be deemed to have been sold or
contributed by each Originator to its Related SPE immediately (and without
further action by any Person) upon the creation or acquisition of such
Receivable. The Related Assets with respect to each Receivable shall be sold or
contributed at the same time as such Receivable, whether such Related Assets
exist at such time or arise, are acquired or are originated thereafter. The
Lease Device with respect to each Lease Receivable and each MTM Lease Receivable
shall be contributed at the same time as the sale and/or contribution of the
Lease Receivables or the MTM Lease Receivables, as applicable, arising under the
related Lease Contract.


SECTION 2.3    Purchase Price and Contribution.
 
(a) The purchase price (“Purchase Price”) for the Receivables and the Related
Assets shall be an amount equal to the fair market value of the Receivables and
the Related Assets (taking into account a discount for the time value of money,
historic and expected losses and the Originators’ obligations pursuant to
Section 3.2), which shall initially be 99.75% of the Unpaid Balance of the
Receivables (except with respect to Lease Receivables and Related Assets, for
which the Purchase Price shall be 95.00% of the Unpaid Balance of the Lease
Receivables), or as otherwise agreed to by each Originator and its Related SPE
at the time of the purchase or acquisition. The conveyance of the Lease Devices
shall be in the form of a capital contribution. To the extent the value of a
Receivable and Related Assets exceeds the Purchase Price, such excess shall be
deemed a capital contribution to the equity of the Related SPE by the applicable
Originator.


(b)[Reserved]


(c)Each SPE shall pay the Purchase Price due to its Related Originator on any
day, in the case of Receivables and Related Assets, in immediately available
funds; provided, however, to the extent that an SPE does not have sufficient
funds available to










3





--------------------------------------------------------------------------------





pay in full such Purchase Price as of the date of its conveyance hereunder, the
remaining portion of the Purchase Price shall be deferred until such time as the
SPE obtains such available funds, and the Related Originator’s recourse to SPE
for such deferred portion of the Purchase Price shall be limited to such
available funds; provided, however, that if any such deferred portion has not
been paid by the SPE on the date that is ninety (90) days following the sale of
the related Receivables hereunder, the Related Originator shall be deemed to
have made a capital contribution to the SPE in the amount of such unpaid
deferred portion.


(d)Although the Purchase Price for each Receivable (together with the Related
Assets, as applicable) coming into existence after the Closing Date shall be due
by the applicable SPE to its Related Originator on the date such Receivable
comes into existence and is sold, transferred or contributed to the Related SPE,
and such Purchase Price shall be made as provided in this Section 2.3, final
settlement of the Purchase Price from each SPE to its Related Originator shall
be effected on a monthly basis on each Settlement Date with respect to all
Receivables coming into existence during the calendar month preceding such
Settlement Date and based on the information contained in the Information
Package delivered by Servicer pursuant to the Receivables Purchase Agreement for
the calendar month then most recently ended. On each Settlement Date, each SPE
and its Related Originator (or the Servicer on their behalf) shall cause a
reconciliation to be made in respect of all purchases that shall have been made
during the calendar month then most recently ended. Although such reconciliation
shall be effected on Settlement Dates, increases or decreases in any
contribution of capital by any Originator to its Related SPE made pursuant to
this Section shall be deemed to have occurred and shall be effective as of the
date that the related Receivables came into existence.


SECTION 2.4    No Recourse or Assumption of Obligations. Except as specifically
provided in this Agreement, the purchase and sale or contribution, as
applicable, of Receivables, Related Assets and Lease Devices under this
Agreement shall be without recourse to any Originator. It is the express intent
of each of the parties hereto that the transactions hereunder shall constitute
absolute and irrevocable true sales or valid contributions, as applicable, of
Receivables, Related Assets and Lease Devices by each Originator to its Related
SPE (such that the Receivables, Related Assets and Lease Devices, other than
those repurchased by the Originators pursuant to the terms hereof, would not be
property of any Originator’s estate in the event of any Originator’s
bankruptcy).


Except as set forth below in Section 2.5, none of the SPEs, the Administrative
Agent, the Collateral Agent, the Purchasers or the other Affected Parties shall
assume any obligation or liability in connection with any Receivables, Related
Assets or Lease Devices, nor shall any SPE, the Administrative Agent, the
Collateral Agent, any Purchaser or the other Affected Parties have any
obligation or liability to any Obligor or other customer or client of any
Originator or any ISC Dealer (including any obligation to perform any of the
obligations of any Originator any ISC Dealer under any Receivables, Related
Assets or Lease Devices).
SECTION 2.5    Assignment and Assumption of Related Lease Contract Obligations.
For the purposes of this Agreement, (x) all contributions of contractual and
other














4





--------------------------------------------------------------------------------





rights of Originators in connection with Lease Devices and Lease Contracts shall
be deemed to be absolute and irrevocable assignments thereof and (y) all
acquisitions of contractual obligations under Lease Contracts by SPEs shall be
deemed to be assumptions thereof. Subject to the SPEs’ rights of further
assignment under the Receivables Purchase Agreement, from and after each date of
conveyance of a Lease Contract hereunder (i) the SPEs shall have assumed the
rights and obligations of the Originators under the Lease Contracts as lessors
thereunder and (ii) each Originator shall relinquish its rights and be released
from its obligations under the Lease Contracts.


ARTICLE III


ADMINISTRATION AND COLLECTION


SECTION 3.1    Sprint Spectrum to Act as Servicer, Contracts. (a) Sprint
Spectrum shall be responsible for the servicing, administration and collection
of the Receivables, Related Assets and Lease Devices for the benefit of each SPE
and for the benefit of the Administrative Agent (as SPEs’ assignee) on behalf of
the Purchasers, and the Collateral Agent, all on the terms set out in (and
subject to any rights to terminate Sprint Spectrum as Servicer and appoint a
successor Servicer pursuant to) the Receivables Purchase Agreement.


(b)    Each SPE and each Originator hereby grant to Servicer an irrevocable
power of attorney, with full power of substitution, coupled with an interest, to
take or cause to be taken in the name of such SPE or such Originator, as the
case may be, any and all steps which are necessary or advisable to endorse,
negotiate, enforce, or otherwise realize on any Collections and any checks,
instruments, writing, other proceeds of the Receivables or other right of any
kind held or transmitted by such SPE or such Originator or transmitted or
received by such SPE or such Originator in connection with any Receivables,
Related Assets and Lease Devices (including under the related Records).


(c)    Subject to Section 2.5 with respect to Lease Contracts, each Originator
shall perform all of its obligations under the Records to the same extent as if
the Receivables had not been sold or contributed, as applicable, hereunder and
the exercise by the SPEs, the Servicer, the Collateral Agent, the Administrative
Agent or any of their respective designees of its rights hereunder or under the
Receivables Purchase Agreement shall not relieve any Originator from such
obligations.


(d)    The Servicer agrees, on behalf of each SPE but subject to the terms of
the Receivables Purchase Agreement, to exercise the rights and obligations of
the SPEs as lessor under the Lease Contracts.


SECTION 3.2    Deemed Collections. (a) If on any day:


(i)    the Unpaid Balance of any Receivable originated by any Originator (or
assigned or transferred to an Originator from an ISC Dealer with respect to any
ISC Dealer Receivable) is:








5





--------------------------------------------------------------------------------







(A)    reduced or cancelled as a result of Dilution, MTM Lease Dilution or SCC
Dilution, as applicable; and
(B)    less than the amount included in calculating the Net Portfolio Balance in
respect of any Receivable Pool for purposes of any Information Package (for any
reason other than as a result of such Receivable becoming a Defaulted Receivable
or due to the application of Collections received with respect to such
Receivable);
(ii)    any Receivable (or the terms of any related Contract governing such
Receivable) is extended, amended, waived or otherwise modified (except as
expressly permitted under Section 8.2(b) of the Receivables Purchase Agreement
or in connection with an Extended Lease Period);


(iii)    the due date for payment of any Pool Receivable is extended to a date
that is more than 30 days after such Pool Receivable’s original due date;


(iv)    there is discovered a breach of any of the representations or warranties
of any Originator set forth in Section 4.2(p) with respect to any Receivable as
of the date of its transfer hereunder; or


(v)    during a Settlement Period, any SCC Receivable, Lease Receivable, or MTM
Lease Receivable becomes an Aged Receivable, but only to the extent that the
aggregate Unpaid Balance of all Receivables that became Aged Receivables during
such Settlement Period does not exceed 8.00% of the aggregate initial Unpaid
Balance of Receivables relating to the SCC Receivable Pool, the Lease Receivable
Pool, or the MTM Lease Receivable Pool, as applicable, conveyed hereunder during
such Settlement Period;


then, on such day, the Originator that originated such Receivable (or was
assigned or transferred such Receivable from an ISC Dealer with respect to any
ISC Dealer Receivable) or that made such representation or warranty, as the case
may be, (or in the case of (i), (ii) or (iii) above with respect to a Lease
Receivable or an MTM Lease Receivable, the Servicer, as applicable) shall be
deemed to have received a Collection of such Receivable:
(1)in the case of clause (i) above, in the amount of such reduction or
cancellation or the difference between the actual Unpaid Balance (as determined
immediately prior to the applicable event) and the amount included in respect of
such Receivable in calculating the applicable Net Portfolio Balance or, with
respect to clauses (ii) and (iii) above, in the amount that such extension,
amendment, modification or waiver affects the Unpaid Balance of the related
Receivable in the sole determination of the Administrative Agent, as applicable;


(2)in the case of clause (iv) above, in the amount of the entire Unpaid Balance
of the relevant Receivable or Receivables (as determined immediately prior to
the applicable event); or










6





--------------------------------------------------------------------------------







(3)    in the case of clause (v) above, in the amount of the entire Unpaid
Balance of the relevant Aged Receivable and the related SPE shall, if so
requested by the Originator, convey to the Originator such Aged Receivables on
such day and prior to their being written off as uncollectible; provided,
however, that no such conveyance by the SPE shall occur unless such Receivable
has been repurchased by the SPE from the Collateral Agent pursuant to Section
1.4 of the Receivables Purchase Agreement.


Collections deemed received by any Originator under this Section 3.2(a) are
herein referred to as “Deemed Collections”. Notwithstanding anything to the
contrary set forth herein or any Transaction Documents (including, without
limitation, Sections 3.2(a)(ii), 7.3(b), 7.6(a), 7.6(b) and 8.2(b) in the
Receivables Purchase Agreement), neither the Servicer nor any Originator shall
permit any Obligor with respect to an ISC Receivable, a Lease Receivable, or an
MTM Lease Receivable to extend, amend, terminate, waive, or otherwise modify the
related ISC Contract, the related Lease Contract, the ISC Upgrade Program, or in
the case of Lease Receivables, the Lease Upgrade Program in a manner that
reduces the Unpaid Balance of such ISC Receivable, such Lease Receivable or such
MTM Lease Receivable unless prior to any such extension, amendment, termination,
waiver, or modification a corresponding Deemed Collection payment equal to the
amount of such reduction in respect of the related Pool Receivable is made in
connection therewith.
(b)    Not later than the first Business Day after any Originator is deemed to
have received a Deemed Collection pursuant to Section 3.2(a)(i)-(iv), such
Originator shall transfer an amount equal to such Deemed Collection to its
Related SPE in immediately available funds for application in accordance with
the Receivables Purchase Agreement. Deemed Collections under Section 3.2(a)(v)
with respect to Aged Receivables shall be settled on the first Settlement Date
to occur after the end of such Settlement Period through a dollar-for-dollar
decrease in (i) deferred payments of the Purchase Price otherwise payable
hereunder, (ii) distributions in respect of the Originator’s equity in the
related SPE and/or (iii) in the cash portion of the Purchase Prices for
Receivables sold hereunder.


SECTION 3.3    Actions Evidencing Purchases and Contributions. (a) On and
following the Closing Date, each Originator and the Servicer shall mark its
accounting records evidencing Receivables, Contracts, ISC Dealer Agreements, and
Lease Devices in a form acceptable to Related SPE, the Collateral Agent and the
Administrative Agent, evidencing that the Receivables, Contracts and Lease
Devices have been transferred to the Related SPE in accordance with this
Agreement, and none of the Originators or Servicer shall change or remove such
mark without the consent of the SPEs, the Collateral Agent and the
Administrative Agent. In addition, each Originator agrees that from time to
time, at its expense, it will promptly execute and deliver all further
instruments and documents, and take all further action that the SPEs, the
Collateral Agent, the Administrative Agent, any of their respective designees or
the Required Purchasers may reasonably request in order to perfect, protect or
more fully evidence the purchases, sales and contributions hereunder, or the
transfer or assignment of ISC Dealer Contracts and the related ISC Dealer
Receivables from the applicable ISC Dealer to the applicable Originator, or to
enable the SPEs, the Collateral Agent and the Administrative Agent to exercise
or enforce any of their respective rights with respect to the Receivables,
Related Assets and Lease Devices. Without limiting the generality of the
foregoing, each Originator will








7





--------------------------------------------------------------------------------





upon the request of the SPEs, the Collateral Agent or the Administrative Agent:
(i) authorize and file such financing or continuation statements, or amendments
thereto or assignments thereof, and such other instruments or notices, as may be
necessary or appropriate; and (ii) at any time during the continuance of an
Event of Termination, Collection Control Event or Non-Reinvestment Event, mark
its master data processing records evidencing that the Pool Receivables have
been sold in accordance with this Agreement.


(b)    Each Originator hereby authorizes the SPEs, the Collateral Agent and the
Administrative Agent or their respective designees (i) to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Receivables, Related Assets and Lease
Devices now existing or hereafter arising in the name of such Originator
(including ISC Receivables and Related Assets assigned or transferred to such
Originator from an ISC Dealer) and (ii) to the extent permitted by the
Receivables Purchase Agreement, to notify Obligors of the assignment of the
Receivables, Related Assets and Lease Devices.


(c)    Without limiting the generality of clause (a) above, each Originator
shall authorize and deliver and file or cause to be filed appropriate
continuation statements not earlier than six months and not later than three
months prior to the fifth anniversary of the date of filing of the financing
statements filed in connection with the Closing Date or any other financing
statement filed pursuant to this Agreement, if the Final Payout Date shall not
have occurred.


SECTION 3.4    Application of Collections. Subject to Section 7.4(s) of the
Receivables Purchase Agreement and Section 5.2(n) of this Agreement, unless SPE
instructs otherwise, any payment by an Obligor in respect of any Receivable
shall, except as otherwise specified in writing or otherwise by such Obligor,
required by Law or by the underlying Contract, be applied using the same
systems, practices and procedures as Servicer uses for the application of
payments on all of the receivables serviced by it for itself and its Affiliates
whether or not such payments are being made with respect to Receivables;
provided, that, notwithstanding any election by the SPE or Obligor or any
customary practices of Servicer or its Affiliates, if any Lease Upgrade Payment
Amount remains due and payable with respect to any Lease Receivable relating to
such Obligor, any payments by such Obligor in respect of any Lease Receivable
shall be applied to the Lease Upgradeable Receivable for which such Lease
Upgrade Payment Amount exists until such Lease Upgrade Payment Amount is paid in
full.


SECTION 3.5        Lease Upgrade Program.


(a)    Not later than the 1st Business Day of each calendar week (the “Lease
Upgrade Identification Date”), each Originator (or the Servicer on its behalf)
shall (i) identify each Lease Upgrade Election for which each of the following
conditions are met as of the last Business Day of the preceding calendar week:
(A) the Lease Contract for the related Lease Upgraded Receivable has been (x)
executed by such Obligor and (y) accepted by or behalf of the Originator or the
Servicer (or any of their Affiliates) and (B) wireless voice or data service for
the related upgraded Device has been activated (each such Lease Upgrade
Election, a “Completed Lease Upgrade”) and (ii) determine the Lease Upgrade
Payment Amounts owing with respect to each










8





--------------------------------------------------------------------------------





such identified Lease Upgradeable Receivable subject to a Completed Lease
Upgrade.  Not later than five (5) Business Days following an Originator’s or the
Servicer’s identification of a Completed Lease Upgrade, the related Originator
shall pay the Lease Upgrade Payment Amount to the Related SPE by depositing (or
causing the Servicer to deposit on its behalf) to a Lock-Box Account an amount
in immediately available funds equal to such Lease Upgrade Payment Amount, which
payment of the Lease Upgrade Payment Amount shall (and shall be deemed to) pay
off and settle such Lease Upgradeable Receivable on behalf of the related
Obligor; provided, however, that so long as (and only if) (i) such Lease
Upgraded Receivable has been transferred to the Related SPE hereunder, (ii) if
the related Lease Upgradeable Receivable was an Eligible Receivable at the time
of the Lease Upgrade Election or was reported as an Eligible Receivable as of
the most recent Information Package, then such Lease Upgraded Receivable is an
Eligible Receivable (determined without taking into account whether or not the
Applicable Cooling Off Period has passed and determined immediately after giving
effect to such Originator’s performance of its obligations under this clause (a)
with respect to such Lease Upgraded Receivable), (iii) such Lease Upgraded
Receivable has an Unpaid Balance that is not less than the Lease Upgrade Payment
Amount for the related Lease Upgradeable Receivable, (iv) no Event of
Termination, Collection Control Event or Non-Reinvestment Event has occurred and
is continuing and (v) the Liquidation Period has not commenced, then the Related
Originator may (if it so elects) instead satisfy such obligation to pay the
Lease Upgrade Payment Amount (and pay off and settle such Lease Upgradeable
Receivable on behalf of the related Obligor) by netting such Lease Upgrade
Payment Amount against (x) the Purchase Price otherwise payable hereunder by the
Related SPE to the Related Originator for such Lease Upgraded Receivable and (y)
if applicable, any unpaid Purchase Price that then remains payable by the
Related SPE to the Related Originator hereunder for such Lease Upgradeable
Receivable). If during the Applicable Cooling Off Period, a Lease Upgraded
Receivable deemed an Eligible Receivable purchase to clause (ii) above is
terminated or cancelled by the applicable Obligor, then the related Originator
shall pay the related Lease Upgrade Payment Amount to the Related SPE not later
than five (5) Business Days after such termination or cancellation by depositing
(or causing the Servicer to deposit on its behalf) to a Lock-Box Account an
amount in immediately available funds equal to such Lease Upgrade Payment
Amount, which payment of the Lease Upgrade Payment Amount shall (and shall be
deemed to) pay off and settle the related Lease Upgradeable Receivable on behalf
of the related Obligor.


(b)    If an Originator fails to exercise either of its options or perform any
of its obligations with respect to any Lease Upgradeable Receivable under clause
(a) above for any reason, (i) the Originators and the Servicer shall not
terminate, or waive any amounts due by the Obligor under, such related Lease
Upgradeable Receivable, (ii) the Servicer, on behalf of the Related SPE, shall
continue to enforce such Lease Upgradeable Receivable as property of the Related
SPE, (iii) the Originators and the Servicer shall apply any payments made by
such Obligor in respect of any Lease Receivable first to amounts owing (whether
due or to become due) under the related Lease Upgradeable Receivable and (iv)
the Originators and the Servicer agree to not create or suffer to exist any
Adverse Claim on any related Lease Upgraded Receivable.














9





--------------------------------------------------------------------------------





At all times, each Originator shall comply with, service in accordance with, and
maintain in full force and effect, the Key Lease Upgrade Provisions.


(c)    Upon any Event of Bankruptcy with respect to any Originator or any Sprint
Party, the Originators and Servicer shall terminate the Lease Upgrade Program
and cease permitting Obligors to make Lease Upgrade Elections. To the extent any
Lease Upgrade Election has been made and the related Obligor satisfies all of
the terms and conditions of the Lease Upgrade Program and (x) the related
Originator (or its designee) fails to pay in full the required Lease Upgrade
Payment Amount and (y) Sprint Corporation fails to pay in full the required
Lease Upgrade Payment Amount as set forth in the Performance Support Agreement,
each Originator shall terminate the Lease Upgrade Program and cease permitting
Obligors to make Lease Upgrade Elections within three (3) Business Days after
the date Sprint Corporation received notice from the Collateral Agent, the
Administrative Agent or the Required Purchasers that a Lease Upgrade Payment
Amount was due and payable under the Performance Support Agreement.


(d)    To the extent any Lease Upgrade Payment Amount due hereunder is paid by
Sprint Corporation under the Performance Support Agreement, the Originator which
owed such amount agrees to reimburse Sprint Corporation in cash for such Lease
Payment Amount, and  assign to Sprint Corporation such Originator’s interest in
the returned Lease Device, and if not otherwise assigned to the Related SPE, the
Lease Upgraded Receivable and Related Lease Device. Such Originator grants to
Sprint Corporation a security interest in the returned Lease Device and the
Lease Upgraded Receivable and Related Lease Device to the extent permitted under
all agreements to which Sprint Corporation and its affiliates are a party.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES


SECTION 4.1        Mutual Representations and Warranties. Each Originator
represents and warrants to the SPEs, and each SPE represents and warrants to the
Originators, as of the date hereof and as of each date in which a purchase and
sale or contribution, as applicable, is made hereunder, as follows:


(a)    Organization and Good Standing. It has been duly organized in, and is
validly existing as a corporation, partnership or limited liability company, as
applicable, in good standing under the Laws of its jurisdiction of organization,
with power and authority to own its properties and to conduct its business as
such properties are presently owned and such business is presently conducted and
will be conducted except to the extent that such failure could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.


















10





--------------------------------------------------------------------------------









(b)    Due Qualification. It is duly qualified to do business as a foreign
organization in good standing, if applicable, and has obtained all necessary
qualifications, licenses and approvals, in all jurisdictions in which the
ownership or lease of property or the conduct of its business requires such
qualifications, licenses or approvals, except where the failure to be in good
standing or to hold any such qualifications, licenses and approvals could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


(c)    Power and Authority; Due Authorization. It (i) has all necessary power
and authority to (A) execute and deliver this Agreement, the other Transaction
Documents to which it is a party in any capacity and the ISC Dealer Agreements
to which it is a party, and (B) carry out the terms of and perform its
obligations under the Transaction Documents and the ISC Dealer Agreements
applicable to it, and (ii) has duly authorized by all necessary corporate,
partnership or limited liability company action, as applicable, the execution,
delivery and performance of this Agreement, the other Transaction Documents to
which it is a party and the ISC Dealer Agreements to which it is a party.


(d)    Binding Obligations. This Agreement constitutes, and each ISC Dealer
Agreement and each other Transaction Document to be signed by such party when
duly executed and delivered will constitute, a legal, valid and binding
obligation of such party, enforceable against such party in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


(e)    No Violation. The consummation of the transactions contemplated by this
Agreement, the other Transaction Documents and the ISC Dealer Agreements and the
performance by it of the terms hereof and thereof will not, (i) violate or
result in a default under, (A) its articles or certificate of incorporation,
by‑laws, certificate of formation, limited liability company agreement,
partnership agreement or other organizational documents, as applicable, or (B)
in the context of the transactions contemplated by this Agreement, the other
Transaction Documents and the ISC Dealer Agreements, any material indenture,
agreement or instrument binding on it, (ii) result in the creation or imposition
of any Adverse Claim upon any of its properties pursuant to the terms of any
such indenture, agreement or instrument except for any Adverse Claim that could
not reasonably be expected to have a Material Adverse Effect, or (iii) violate
in any material respect any Law applicable to it or any of its properties.


(f)    Bulk Sales Act. No transaction contemplated hereby requires compliance by
it with any bulk sales act or similar Law.


(g)    No Proceedings. There are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to its actual
knowledge, threatened against or affecting it (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, (ii) seeking to






11





--------------------------------------------------------------------------------





prevent the servicing of the Receivables by it or the consummation of the
purposes of this Agreement, any of the other Transaction Documents, or any ISC
Dealer Agreement or (iii) that involve this Agreement, any other Transaction
Document or any ISC Dealer Agreement (to the extent involving any ISC Dealer
Agreement, are related to the ISC Dealer Contracts or ISC Dealer Receivables and
the payment , assignment or transfer thereof).


(h)    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required for its
due execution, delivery and performance of this Agreement, any other Transaction
Document or any ISC Dealer Agreement or the transactions contemplated thereby,
except for the filing of the UCC financing statements referred to in such
Transaction Documents and filings with the SEC to the extent required by
applicable Law.


(i)    Ordinary Course of Business. Each remittance of Collections on the
Receivables transferred by an Originator to an SPE under this Agreement will
have been (i) in payment of a debt incurred by such Originator in the ordinary
course of business or financial affairs of such Originator and such SPE and (ii)
made in the ordinary course of business or financial affairs of such Originator
and such SPE.


SECTION 4.2    Additional Representations and Warranties of the Originators.
Each Originator represents and warrants to SPEs as of the date hereof and as of
each date on which a purchase and sale or contribution, as applicable, is made
hereunder (except for the representation in clause (k) below, which is made only
as of the date hereof), as follows:


(a)    Valid Sale or Contribution. This Agreement constitutes a valid sale,
transfer and assignment or contribution, as applicable, of the Receivables
originated by it (or assigned or transferred to it by an ISC Dealer with respect
to any ISC Dealer Receivables) and the Related Assets and Lease Devices, to its
Related SPE, or alternatively a grant of a valid security interest in such
Receivables and Related Assets and Lease Devices, to its Related SPE,
enforceable against creditors of, and purchasers from it.


(b)    Use of Proceeds. The use of all funds obtained by it under this Agreement
will not conflict with or contravene any of Regulations T, U and X promulgated
by the Board of Governors of the Federal Reserve System.


(c)    Quality of Title. Prior to its sale or contribution to its Related SPE
hereunder, each Receivable, together with the Related Assets, and any related
Lease Device is owned by it free and clear of any Adverse Claim (other than
Permitted Adverse Claims and any Adverse Claims arising under any Transaction
Document); with respect to any ISC Dealer Receivable, when such Receivable and
the Related Assets are transferred or assigned to such Originator, such
Originator shall have acquired, for fair consideration and reasonably equivalent
value, all right, title and interest of the applicable ISC Dealer thereto, free
and clear of any Adverse Claim (other than Permitted Adverse Claims and any
Adverse Claim arising under any Transaction Document); when its Related SPE
makes a purchase of or acquires such Receivable and








12





--------------------------------------------------------------------------------





Related Assets and any related Lease Device by contribution, such SPE shall have
acquired, for fair consideration and reasonably equivalent value, all right,
title and interest of such Originator thereto (and such Originator represents
and warrants that it has taken all steps under the UCC necessary to transfer
such good title and ownership interests in such assets), free and clear of any
Adverse Claim (other than Permitted Adverse Claims and any Adverse Claim arising
under any Transaction Document); and no valid effective financing statement or
other instrument similar in effect covering any Receivable, any interest
therein, the Related Assets and any Lease Devices is on file in any recording
office, except such as may or are required to be filed (i) in favor of such
Originator or its Related SPE in accordance with the Contracts or any
Transaction Document, including the Third Amendment (and assigned to the
Collateral Agent), (ii) in favor of its Related SPE in accordance with this
Agreement, (iii) in connection with any Adverse Claim arising solely as the
result of any action taken by any Purchaser (or any assignee thereof) or by the
Collateral Agent or (iv) in favor of any Purchaser or Administrative Agent in
accordance with the Receivables Purchase Agreement or any Transaction Document.
Without limiting the foregoing, no Chattel Paper evidencing Receivables (x) is
in the possession of (or, in the case of electronic Chattel Paper, under the
control of) any Person other than the Servicer (for the benefit of the
Collateral Agent and applicable SPE), the Collateral Agent or the Collateral
Agent’s designee or (y) has any marks or notations indicating that it has been
pledged, assigned or otherwise conveyed to any Person other than an SPE or the
Collateral Agent.


(d)    Financial Condition. All financial statements of Sprint Corporation and
its Subsidiaries (including the notes thereto) delivered to the Collateral
Agent, the Administrative Agent and each Purchaser Agent pursuant to Section
7.5(a) of the Receivables Purchase Agreement, present fairly, in all material
respects, the actual financial position and results of operations and cash flows
of Sprint Corporation and its Subsidiaries as of the dates and for the periods
presented or provided (other than in the case of annual financial statements, in
each case in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of all interim balance sheets of Sprint
Corporation).


(e)    Accurate Reports. None of the reports, financial statements, certificates
or other information (other than forward-looking statements, projections and
statements of a general industry nature, as to which it represents only that it
acted in good faith and utilized assumptions reasonable at the time made and due
care in the preparation of such statement or projection) furnished or to be
furnished by or on behalf of it (including Information Packages furnished by the
Servicer and each report furnished pursuant to Section 3.1(a) of the Receivables
Purchase Agreement) in writing (including, without limitation, by electronic
delivery) to the Collateral Agent, the Administrative Agent, any Purchaser or
any Purchaser Agent in connection with the Receivables Purchase Agreement, any
other Transaction Document, any ISC Dealer Agreement or any amendment thereto or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) taken together with any information contained in the
public filings made by Sprint Corporation with the SEC pursuant to the 1934 Act
contains any material misstatement of fact or omits to state












13





--------------------------------------------------------------------------------





any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading.


(f)    UCC Details. Its true legal name as registered in the sole jurisdiction
in which it is organized and the jurisdiction of such organization are specified
in Annex 1 and the offices where it keeps all its Records are located at the
addresses specified in Schedule 6.1(l) of the Receivables Purchase Agreement (or
at such other locations, notified to the Collateral Agent, the Administrative
Agent and each Purchaser Agent in accordance with Section 7.1(f) of the
Receivables Purchase Agreement), in jurisdictions where all action required by
Section 8.5 of the Receivables Purchase Agreement has been taken and completed.
Except as described in Annex 1, it has never had any, trade names, fictitious
names, assumed names or “doing business as” names and is “located” in the
jurisdiction specified in Annex 1 for purposes of Section 9-307 of the UCC. It
is organized only in a single jurisdiction.


(g)    Lock-Box Accounts. The names and addresses of all Lock‑Box Banks,
together with the account numbers of the Lock‑Box Accounts at such Lock-Box
Banks, are specified in Schedule 6.1(m) of the Receivables Purchase Agreement
(or have been notified to and approved by the Collateral Agent and the
Administrative Agent in accordance with Section 7.3(d) of the Receivables
Purchase Agreement).


(h)    Servicing Programs. No license or approval is required for the SPEs’, the
Collateral Agent’s or the Administrative Agent’s use of any software or other
computer program used by such Originator, the Servicer or any sub-servicer in
the servicing of the Receivables originated by such Originator (or assigned or
transferred to such Originator by an ISC Dealer with respect to ISC Dealer
Receivables), other than under the Amdocs Sub-Servicing Agreement and those
which have been obtained and are in full force and effect.


(i)    Adverse Change. (i) Since the Closing Date, there has been no material
adverse change in the value, validity, collectability or enforceability of the
Receivables originated by such Originator and (ii) Since May 14, 2018, there has
been no Material Adverse Effect with respect to such Originator.


(j)    Credit and Collection Policies; Law. It has complied with the Credit and
Collection Policies in all material respects and such policies have not changed
in any material respect since the Second Restatement Effective Date except as
permitted under Sections 7.3(c) and 7.5(g) of the Receivables Purchase
Agreement. It has complied with all applicable Law except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.


(k)    Investment Company Act. It is not (i) required to register as an
“Investment Company” or (ii) “controlled” by an “Investment Company”, in each
case, under (and as defined in) the Investment Company Act.


(l)    ERISA.  No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is






14





--------------------------------------------------------------------------------





reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect; provided, however, that the occurrence or reasonable
expectation of the occurrence of any ERISA Event that could reasonably be
expected to result in the imposition of a lien by the PBGC on the assets of any
SPE shall be considered as reasonably expected to result in a Material Adverse
Effect.


(m)    Tax Returns and Payments. It has filed all federal income tax returns and
all other material tax returns that are required to be filed by it and has paid
all taxes due pursuant to such returns or pursuant to any assessment received by
it, except (i) for any such taxes or assessments, if any, that are being
appropriately contested in good faith by appropriate proceedings and with
respect to which adequate reserves in conformity with GAAP have been provided,
or (ii) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect. No tax lien has been filed, and, to the
actual knowledge of the Servicer, no claim is being asserted, with respect to
any such tax or assessment.


(n)    No Event of Termination. No event has occurred and is continuing and or
would result from the sale, transfer and assignment or contribution of the
Receivables originated by such Originator (or assigned or transferred to such
Originator by an ISC Dealer with respect to an ISC Dealer Receivable), that
constitutes or may reasonably be expected to constitute an Event of Termination,
Unmatured Event of Termination, Collection Control Event or Non-Reinvestment
Event.


(o)    No Sanctions. It is not a Sanctioned Person. To its knowledge after due
inquiry, no Obligor was a Sanctioned Person at the time of such Originator’s
origination of any Receivable owing by such Obligor. It and its Affiliates:  (i)
have less than 15% of their assets in Sanctioned Countries; and (ii) derive less
than 15% of their operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Countries. Neither it nor any of its
Subsidiaries engages in activities related to Sanctioned Countries except for
such activities as are (A) specifically or generally licensed by OFAC, or (B)
otherwise in compliance with OFAC’s sanctions regulations.


(p)    Eligible Receivables. Each Receivable listed as an Eligible Receivable in
any Information Package or included as an Eligible Receivable in the calculation
of Net Portfolio Balance for any Receivable Pool on any date is an Eligible
Receivable as of the effective date of the information reported in such
Information Package or as of the date of such calculation, as the case may be.


(q)    Applicable Cooling Off Period. (i) No ISC Receivable relating to a 6
Month ISC Contract is subject to an Applicable Cooling Off Period, and (ii) no
MTM Lease Receivable is subject to a period of time during which the Obligor
shall have the right to cancel or terminate the related Lease Contract giving
rise to such MTM Lease Receivable without fee, premium or penalty, except for a
cancellation or termination in accordance with the terms thereof at the end of
any monthly period under the Extended Lease Period.














15





--------------------------------------------------------------------------------







ARTICLE V


GENERAL COVENANTS


SECTION 5.1    Mutual Covenants. At all times prior to the Final Payout Date,
each SPE and each Originator shall:


(a)    Compliance with Laws, Etc. Comply with all applicable Laws, its
Receivables and the related Contracts, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.


(b)    Preservation of Existence. Except as expressly permitted by
Section 5.4(e) with respect to the Originators, preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing in each
jurisdiction where the failure to qualify or preserve and maintain such
existence, rights, franchises, privileges and qualification could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


(c)    Separateness. Not take any actions inconsistent with the terms of
Section 7.8 of the Receivables Purchase Agreement or any SPE’s limited liability
company agreement.


SECTION 5.2    Additional Covenants of the Originators. At all times prior to
the Final Payout Date, each Originator shall:


(a)    Inspections. (i) From time to time, upon reasonable prior notice, upon
the reasonable request by the Administrative Agent or the Required Purchasers
(or any Purchaser Agent if an Event of Termination, Non-Reinvestment Event,
Collection Control Event, or Unmatured Event of Termination has occurred and is
continuing) and during regular business hours permit its Related SPE, the
Collateral Agent, the Administrative Agent and the Purchaser Agents, or any of
their respective agents or representatives to visit and inspect its properties,
to examine and make copies of and abstracts from all Records and to discuss its
affairs, finances and condition with its officers and independent accountants
with respect to the Pool Receivables, the Related Assets and Lease Devices,
including subject to any applicable confidentiality obligations in favor of the
applicable ISC Dealer, with respect to the ISC Dealers, the ISC Dealer
Agreements and the assignment or transfer of any ISC Dealer Contract and related
ISC Dealer Receivable from the applicable ISC Dealer to the applicable
Originator, all at such reasonable times and as often as reasonably requested;
provided that, information relating to the ISC Dealers will be  limited to that
contained in the books and records of the Sprint Parties and the Originators and
information relating to specific Receivables shall be limited to the Sprint
Information and, during the continuance of an Event of Termination or
Non-Reinvestment Event, such other information (including Subscriber
Confidential Information) that the Collateral Agent, the Administrative Agent or
any Purchaser Agent determines in good faith is necessary










16





--------------------------------------------------------------------------------





or desirable to exercise or enforce the Collateral Agent’s, the Administrative
Agent’s, the Purchasers’ or the Purchaser Agents’ rights and remedies hereunder
and in such Receivables; provided further that, unless an Event of Termination,
Non-Reinvestment Event, Collection Control Event or Unmatured Event of
Termination has occurred and is continuing at the time of such audit/inspection,
(i) such Originator shall only be required to reimburse reasonable documented
out-of-pocket costs and expenses related to one such inspection during any
12-month period, which inspection shall be requested and scheduled by the
Administrative Agent and (ii) the Collateral Agent, the Administrative Agent and
the Purchaser Agents shall use commercially reasonable efforts to coordinate any
such inspection to minimize disruptions to the Originators and avoid duplication
of Originators’ actions required to comply with such inspection.


(b)    Keeping of Records and Books of Account; Delivery. Maintain and
implement, or cause to be maintained and implemented, administrative and
operating procedures (including an ability to recreate records evidencing the
Receivables, Related Assets and Lease Devices in the event of the destruction of
the originals thereof, backing up on at least a daily basis on a separate backup
computer from which electronic file copies can be readily produced and
distributed to third parties being agreed to suffice for this purpose), and keep
and maintain, or cause to be kept and maintained (or transferred to Servicer),
all documents, books, records and other information necessary or advisable for
(i) the collection of all Receivables, Related Assets and Lease Devices
(including records adequate to permit the daily identification of each new
Receivable and all Collections of and adjustments to each existing Receivable
received, made or otherwise processed on that day), and (ii) the identification
of the portion of the Collections received from each Obligor that represent (w)
Collections of an ISC Receivable from such Obligor, (x) Collections of an SCC
Receivable from such Obligor, (y) Collections of a Lease Receivable from such
Obligor, and (z) Collections of an MTM Lease Receivable from such Obligor.


(c)    Performance and Compliance with Receivables and Contracts. At its
expense, timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts, ISC Dealer Agreements (with respect to the ISC Dealer Agreements,
insofar as relevant to the assignment or transfer of, or payment for, the ISC
Dealer Contracts or ISC Dealer Receivables), and the Receivables (other than
obligations with respect to the Lease Contracts, which have been transferred
hereunder). Except as set forth in Section 2.5, no SPE shall assume any
obligation or liability with respect to any Receivables, Related Assets or the
Lease Devices, nor shall any SPE be obligated to perform any of the obligations
of the Originators thereunder.


(d)    Location of Records. Keep its chief executive office and principal place
of business, and the offices where it keeps its Records (and any original
documents relating thereto), at the address of such Originator referred to in
Annex 2 or, upon thirty (30) days’ prior written notice to the Collateral Agent,
the Administrative Agent and each Purchaser Agent, at such other locations in
jurisdictions where all action required by Section 8.5 of the Receivables
Purchase Agreement shall have been taken and completed.












17





--------------------------------------------------------------------------------









(e)    Credit and Collection Policies. Until such Receivable is sold or
contributed to its Related SPE, comply in all material respects with its Credit
and Collection Policy in regard to each Receivable, the Related Assets and Lease
Devices and not agree to any material changes thereto except as expressly
permitted hereunder and under the Receivables Purchase Agreement.


(f)    Collections. Except as otherwise permitted under Section 5.5 of this
Agreement, instruct all Obligors to cause all Collections of Receivables, the
Related Assets and Lease Devices to be deposited directly in a Lock-Box Account
covered by a Lock-Box Agreement. In the event such Originator or any of its
Affiliates receives any Collections such Person will promptly (but not later
than three (3) Business Days following receipt) deposit such Collections in a
Lock-Box Account covered by a Lock-Box Agreement, except to the extent Servicer
is permitted to commingle such Collections with its own funds pursuant to
Section 1.3(a)(i) of the Receivables Purchase Agreement. The Originators shall
cooperate with the SPEs and the Servicer in collecting amounts due from Obligors
in respect of the Receivables. Each Originator hereby grants to the SPEs and the
Servicer an irrevocable power of attorney, with full power of substitution,
coupled with an interest, to take or cause to be taken in the name of such
Originator all steps necessary or advisable to endorse, negotiate or otherwise
realize on any Collections and any checks, instruments or other proceeds of the
Receivables held or transmitted by such Originator or transmitted or received by
such SPE (whether or not from such Originator) in connection with any Receivable
transferred by it hereunder.


(g)    Agreed Upon Procedures. Cooperate reasonably with Servicer and the
designated accountants for each annual agreed upon procedures report required
pursuant to Section 7.5(f) of the Receivables Purchase Agreement.


(h)    Frequency of Billing. Prepare and deliver (or cause to be prepared and
delivered) invoices with respect to all Receivables no less frequently than as
required under the Contract related to such Receivable.


(i)    Location. Each Originator shall at all times maintain its jurisdiction of
organization and its chief executive office within a jurisdiction in the United
States in which Article Nine of the UCC (2001 or later revision) is in effect.


(j)    Tax Matters. Each Originator shall pay all applicable taxes required to
be paid by it when due and payable in connection with the transfer of the
Receivables, Related Assets and Lease Devices, and acknowledges that neither the
Collateral Agent, the Administrative Agent, any Purchaser Agent, nor any
Purchaser shall have any responsibility with respect thereto. Each Originator
shall pay and discharge, or cause the payment and discharge of, all federal
income taxes (and all other material taxes) when due and payable, except (i)
such as may be paid thereafter without penalty, (ii) such as may be contested in
good faith by appropriate proceeding and for which an adequate reserve has been
established and is maintained in accordance with GAAP or (iii) where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.








18





--------------------------------------------------------------------------------







(k)    Credit Risk Retention. (i) at all times own a net economic interest in
the Pool Receivables sold or contributed by such Originator to its Related SPE
hereunder in an amount at least equal to 5% of the Unpaid Balance of such Pool
Receivables at such time, in the form of a first loss tranche under paragraph
1(d) of Article 405 of the CRR or in accordance with the Credit Risk Retention
Rules, by holding its equity interest in its Related SPE and/or by retaining its
right to receive any deferred portion of the Purchase Price for such Pool
Receivables as contemplated by Section 2.3(c), (ii) not change the manner in
which it retains such net economic interest, except to the extent permitted
under paragraph 1 of Article 405(1) of the CRR or the Credit Risk Retention
Rules, and (iii) not enter into any credit risk mitigation, short position or
any other hedge with respect to such net economic interest, except to the extent
permitted under paragraph 1 of Article 405(1) of the CRR or the Credit Risk
Retention Rules. Each Originator shall, at all times prior to the Final Payout
Date, provide to the Servicer on a monthly basis, a confirmation from such
Originator as to continued compliance with the agreements stated in the
preceding clauses (i), (ii) and (iii). The Originators shall cooperate with each
Purchaser (including by providing such information and entering into or
delivering such additional agreements or documents reasonably requested by such
Purchaser or its Purchaser Agent) to the extent reasonably necessary to assure
such Purchaser that the Originators retain credit risk in the amount and manner
required by the CRR and the Credit Risk Retention Rules and to permit such
Purchaser to perform its due diligence and monitoring obligations (if any) under
the CRR and the Credit Risk Retention Rules; provided however, that none of the
Originators or the SPEs shall be required to take actions that could cause a
change in the accounting or tax treatment of the transactions contemplated by
this Agreement. Each Purchaser and each Purchaser Agent is a third party
beneficiary of this Section 5.2(k).


(l)    Chattel Paper. No Originator shall permit any Chattel Paper in respect of
a Pool Receivable to be in the possession of (or, in the case of electronic
Chattel Paper, under the control of) any Person other than the Servicer (for the
benefit of the applicable SPEs and the Collateral Agent, as assignee of such
SPEs), the Collateral Agent or the Collateral Agent’s designee. No Originator
(other than Sprint Spectrum, in its capacity as Servicer) shall permit any such
Chattel Paper to be in its possession (or, in the case of electronic Chattel
Paper, under its control).


(m)    Further Assurances. Notwithstanding anything to the contrary set forth in
this Agreement, each Originator shall as soon as practicable, and in any event
within 30 days, upon learning of any change in the name, identity, corporate
structure, state of registration, jurisdiction of organization, chief executive
office or location (as defined in Section 9-307 of the UCC) of any applicable
ISC Dealer that would make any financing statement or continuation statement
filed in respect of the assignment and transfers contemplated by any applicable
ISC Dealer Agreement “seriously misleading” within the meaning of Sections
9-506, 9-507 or 9-508 of the UCC or any other applicable provision of the UCC,
amend all previously filed financing statements with respect to such ISC Dealer,
or file appropriate new financing statements and take such additional action as
shall be necessary to maintain vested in such Originator and its assignees a
valid, first priority perfected security interest in the applicable ISC Dealer












19





--------------------------------------------------------------------------------





Receivables, Related Assets and the ISC Dealer Contracts free and clear of any
Adverse Claims.


(n)    Application of Obligor Payments. Unless an Obligor arranges with the
applicable Originator for a different application of payments, payments made by
an Obligor in respect of a Pool Receivable will be applied to amounts billed on
such Obligor’s invoice in the following order: (i) to amounts past due under any
ISC Contract of such Obligor; (ii) to amounts past due under any Lease Contract
of such Obligor; (iii) to amounts past due under any SCC Contract and other
items past due (other than payments currently due under any Lease Contract, ISC
Contract, or SCC Contract of such Obligor); (iv) to amounts currently due under
any ISC Contract of such Obligor; (v) to amounts currently due under any Lease
Contract of such Obligor, and (vi) to amounts currently due under any SCC
Contract and items due other than payments due under any Lease Contracts, any
ISC Contract, or SCC Contract of such Obligor.


SECTION 5.3    Reporting Requirements. From the date hereof until the Final
Payout Date, each Originator will furnish (or cause to be furnished) to the
SPEs, the Collateral Agent and the Administrative Agent (who shall promptly send
the same to the Purchaser Agents) each of the following, unless the Collateral
Agent, the Administrative Agent and the Required Purchasers otherwise consent in
writing:


(a)    Financial Statements. (i) Quarterly Financial Statements. Within 45 days
after the close of each of the first three fiscal quarters of each fiscal year
of Sprint Corporation, Sprint Corporation’s Form 10-Q as filed with the SEC.


(ii)    Annual Financial Statements. Within 75 days after the end of each fiscal
year of Sprint Corporation, the audited consolidated statements of operations,
changes in stockholders’ equity and cash flows of Sprint Corporation and its
Subsidiaries for such fiscal year, and the related audited consolidated balance
sheet for Sprint Corporation and its Subsidiaries as of the end of such fiscal
year, setting forth in each case in comparative form the corresponding figures
for the previous fiscal year, all reported on by Deloitte LLP, or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit), to the effect that such audited
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of Sprint Corporation and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.
(b)    Other Information.


(i)promptly after the same become publicly available, copies of all proxy
statements, financial statements and regular or special reports which Sprint
Corporation files with the SEC or with any national securities exchange or
distributed generally to its shareholders, as the case may be;
















20





--------------------------------------------------------------------------------







(ii)promptly following a request therefor, any documentation or other
information (including with respect to any Originator, any Seller or Sprint
Corporation) that any SPE, the Collateral Agent, the Administrative Agent, any
Purchaser Agent or any Purchaser reasonably requests in order to comply with its
ongoing obligations under the applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act including the
provision of information regarding beneficial ownership required by 31 C.F.R.
§1010.230; and


(iii) from time to time such further information regarding the business, affairs
and financial condition of Sprint Spectrum, Sprint Corporation and Originators
as any SPE, the Collateral Agent, the Administrative Agent or any Purchaser
Agent shall reasonably request, including, subject to any applicable
confidentiality obligations in favor of the applicable ISC Dealer, information
relating to the ISC Dealers, the ISC Dealer Agreements and the assignment or
transfer of any ISC Dealer Contract and related ISC Dealer Receivables from the
applicable ISC Dealer to the applicable Originator; provided that, information
relating to specific Receivables shall be limited to the Sprint Information and,
during the continuance of an Event of Termination or Non-Reinvestment Event,
such other information (including Subscriber Confidential Information) that the
Collateral Agent, the Administrative Agent or the Required Purchasers determine
in good faith is necessary or desirable to exercise or enforce its, the
Purchasers’ and the Purchaser Agents’ rights and remedies hereunder and in such
Receivables.


Documents and information required to be delivered pursuant to this Section 5.3
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Sprint Corporation posts such
documents, or provides a link thereto, on its website or another relevant
website, if any, to which the applicable party has access (whether a commercial,
third-party website or whether sponsored by such party). Notwithstanding
anything contained herein, in every instance Sprint Spectrum shall be required
to provide documents, information, and certificates required by or requested
pursuant to Sections 5.3(b)(ii) and 5.3(b)(iii) to the Collateral Agent and the
Administrative Agent (who shall promptly send the same to the Purchaser Agents).
(c)    ERISA. Written notice of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Sprint Corporation, Sprint Spectrum, the Servicer, any
Originator, or any of their respective ERISA Affiliates, in an aggregate amount
exceeding $200,000,000.


(d)    Events of Termination, Etc. Notice of the occurrence of any Event of
Termination, Unmatured Event of Termination, Collection Control Event,
Non-Reinvestment Event, Amdocs Performance Event or Amdocs Event not later than
two (2) Business Days after such event occurs.


(e)    Litigation. As soon as possible, and in any event within two (2) Business
Days of actual knowledge of any Responsible Officer thereof, notice of any
material










21





--------------------------------------------------------------------------------





litigation, investigation or proceeding initiated against any SPE which has had
or could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


(f)    Credit and Collection Policy. At least thirty (30) days prior to (i) the
effectiveness of any material change in or material amendment to such
Originator’s Credit and Collection Policy, a description or, if available, a
copy of the Credit and Collection Policy then in effect and a written notice (A)
indicating such change or amendment and (B) if such proposed change or amendment
could reasonably be expected to adversely affect the value, validity,
collectability or enforceability of the Receivables or decrease the credit
quality of any newly created Receivables (in each case, taken as a whole),
requesting the Collateral Agent’s, the Administrative Agent’s and each Purchaser
Agent’s consent thereto.


(g)    Other Information. Promptly, from time to time, such Records or other
information, documents, records or reports respecting the condition or
operations, financial or otherwise, of such Originator as any SPE, the
Collateral Agent, the Administrative Agent or any Purchaser Agent may from time
to time reasonably request relating to the SPEs, the transactions contemplated
hereby, the Receivables, the Related Assets and Lease Devices in order to
protect the interests of the SPEs, the Collateral Agent, the Administrative
Agent, any Purchaser Agent or any Purchaser under or as contemplated by this
Agreement, any other Transaction Document, or, subject to any applicable
confidentiality obligations in favor of the applicable ISC Dealer, any ISC
Dealer Agreement or to comply with any Law or any regulatory authority,
including information relating to the ISC Dealers, the ISC Dealer Agreements and
the assignment or transfer of any ISC Dealer Contract and related ISC Dealer
Receivable from the applicable ISC Dealer to the applicable Originator; provided
that, information relating to specific Receivables shall be limited to the
Sprint Information and, during the continuance of an Event of Termination or
Non-Reinvestment Event, such other information (including Subscriber
Confidential Information) that the Collateral Agent, the Administrative Agent or
any Purchaser Agent determines in good faith is necessary or desirable to
exercise or enforce its, the Purchasers’ and the Purchaser Agents’ rights and
remedies hereunder and in such Receivables.


SECTION 5.4    Negative Covenants of Each Originator. From the date hereof until
the Final Payout Date, each Originator shall not:


(a)    Sales, Adverse Claims, Etc. Except as otherwise explicitly provided
herein and in the other Transaction Documents, sell, assign or otherwise dispose
of, or create or suffer to exist any Adverse Claim other than (x) any Permitted
Adverse Claim, (y) any Adverse Claim arising under any Transaction Document, and
(z) any Adverse Claim arising solely as the result of any action taken by any
Purchaser (or any assignee thereof), any Purchaser Agent, the Collateral Agent
or by the Administrative Agent upon or with respect to (A) any Receivable,
Related Asset, Lease Device or any interest therein, (B) any Lock‑Box Account to
which any Collections of any of the foregoing are sent, (C) any right to receive
income or proceeds (other than the purchase price paid
















22





--------------------------------------------------------------------------------





to such Originator hereunder or any proceeds of Collections remitted to such
Originator hereunder to the extent such Originator owes no other amounts
hereunder) from or in respect of any of the foregoing or (D) prior to the Final
Payout Date, its equity interest (if any) in its Related SPE; provided however,
that (i) rights of customers under Lease Contracts to use Lease Devices shall
not constitute an Adverse Claim, and (ii) subject to the consent of the
Administrative Agent and the Collateral Agent, each Originator may pledge its
right, title and interest in and to the Preferred Membership Interest issued to
it by the Related SPE.


(b)    Extension or Amendment of Receivables. Except as permitted by the
Servicer pursuant to Section 8.2(b) of the Receivables Purchase Agreement,
extend (other than with respect to the Extended Lease Period), amend or
otherwise modify the terms of any Receivable originated by such Originator or
amend, modify or waive any term or condition of any related Contract (including
without limitation, in respect of any ISC Contract, the Designated Installment
Payment Term or the terms of the ISC Upgrade Program, in respect of the Lease
Receivables and the MTM Lease Receivables, the Designated Lease Payment Term,
and in respect of the Lease Receivables, the Lease Upgrade Program), in each
case unless on or prior to any such extension, amendment or modification, a
corresponding Deemed Collection payment in respect of the related Receivable is
made in connection therewith. Make or consent to any change in the ISC Upgrade
Program or the Lease Upgrade Program if such proposed change or amendment could
reasonably be expected to result in a Material Adverse Effect or permit an
Obligor to elect to have a right to trade in its qualifying wireless
communication device in satisfaction of such ISC Receivable or such Lease
Receivable after the date that such Obligor entered into an ISC Contract or a
Lease Contract, in each case without the prior written consent of the Collateral
Agent, the Administrative Agent and each Purchaser Agent, unless a corresponding
Deemed Collection payment in respect of the related ISC Receivable or the
related Lease Receivable has been made in connection therewith. Without limiting
the foregoing (but acknowledging that, having relinquished all rights and
obligations under the Lease Contracts, no Originator (other than Sprint Spectrum
in its capacity as Servicer) has the right to do so) and notwithstanding any
right it may have to do so under the terms of any Lease Contract, no Originator
or SPE shall discontinue (or permit to be discontinued) the leasing program
under which any Lease Receivable or any MTM Lease Receivable was originated if
doing so would result in the forgiveness of the remaining payments due under any
Lease Contract.


(c)    Change in Credit and Collection Policy or Business. (i) Make or consent
to any change in the Credit and Collection Policies if such proposed change or
amendment could be reasonably be expected to adversely affect the value,
validity, collectability or enforceability of, the Receivables or decrease the
credit quality of any newly created Receivables (in each case, taken as a whole)
or (ii) make a change in the character of its business that would have or could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, in either case, without the prior written consent of its Related
SPE, the Collateral Agent, the Administrative Agent and each Purchaser Agent.
Without limiting the foregoing, it shall not make any change to the Lease
Upgrade Program that would eliminate or impair any third party














23





--------------------------------------------------------------------------------





beneficiary rights of an assignee, including the right of such assignee to
enforce any Originator’s or Sprint Party’s payment obligation under any Lease
Upgrade Program, affect the application of Obligor payments upon a Lease Upgrade
Election or impair the ability of it or its Affiliates to terminate the Lease
Upgrade Program. No Originator shall directly or indirectly amend, supplement or
modify the Key Lease Upgrade Provisions, in each case, without the prior written
consent of the Administrative Agent and the Required Purchasers.


(d)    Change in Lock-Boxes. (i) Add any bank or lock-box account not listed on
Schedule 6.1(m) of the Receivables Purchase Agreement as a Lock-Box Bank or
Lock-Box Account unless the Collateral Agent and the Administrative Agent shall
have previously approved and received duly executed copies of all Lock-Box
Agreements and/or amendments thereto covering each such new bank and lock-box
account, (ii) terminate any Lock-Box Bank, Lock-Box Agreement or related
Lock-Box Account without the prior written consent of the Collateral Agent and
the Administrative Agent and, in each case, only if all of the payments from
Obligors that were being sent to such Lock-Box Bank will, upon termination of
such Lock-Box Bank and at all times thereafter, be deposited in a Lock-Box
Account with another Lock-Box Bank covered by a Lock-Box Agreement and (iii)
amend, supplement or otherwise modify any Lock-Box Agreement without the prior
written consent of the Collateral Agent and the Administrative Agent.


(e)    Mergers, Sales, Etc. Consolidate or merge with or into any other Person
or sell, lease or transfer all or substantially all of its property and assets,
or agree to do any of the foregoing, unless (i) no Event of Termination,
Unmatured Event of Termination, Collection Control Event or Non-Reinvestment
Event has occurred and is continuing or would result immediately after giving
effect thereto, (ii) if such Originator is not the surviving entity or if such
Originator sells, leases or transfers all or substantially all of its property
and assets, the surviving entity or the Person purchasing or being leased the
assets is a Subsidiary of Sprint Corporation and agrees to be bound by the terms
and provisions applicable to such Originator hereunder, (iii) no Change of
Control shall result, (iv) Sprint Corporation reaffirms in a writing, in form
and substance reasonably satisfactory to the Collateral Agent, the
Administrative Agent and the Required Purchasers, that its obligations under the
Performance Support Agreement shall apply to the surviving entity, (v) the
Servicer delivers to the Collateral Agent and the Administrative Agent notice
thereof and an updated Annex 1 and an updated Annex 3 to this Agreement, in each
case, on or prior to the date of such consolidation, merger, sale lease or
transfer (and Annex 1 and Annex 3, as applicable, shall be deemed to be updated
automatically upon the delivery of such annexes) and (vi) the Collateral Agent,
the Administrative Agent and each Purchaser Agent receive such additional
certifications and opinions of counsel as the Collateral Agent, the
Administrative Agent or the Required Purchasers shall reasonably request
(including any updated Internal Revenue Service Form W-9 (or any successor
form).


(f)    Deposits to Accounts. Deposit or otherwise credit, or cause or permit to
be so deposited or credited, or direct any Obligor to deposit or remit, any
Collection or proceeds thereof to any account (or related lock-box, if
applicable) not covered by a












24





--------------------------------------------------------------------------------





Lock-Box Agreement (including any organizational or operational account of any
Originator or any of its Affiliates) except in accordance with Section 5.5.


(g)    Change in Organization, Etc. Change its jurisdiction of organization or
its name, identity or corporate organization structure or make any other change
such that any financing statement filed or other action taken to perfect its
Related SPE’s or the Collateral Agent’s interests hereunder and under the
Receivables Purchase Agreement, as applicable, would become seriously misleading
or would otherwise be rendered ineffective, unless such Originator shall have
given its Related SPE, the Collateral Agent, the Administrative Agent, and each
Purchaser Agent not less than thirty (30) days’ prior written notice of such
change and shall have cured such circumstances.
  
(h)    Actions Impairing Quality of Title. Take any action that could reasonably
be expected to cause any Receivable, together with the Related Assets and, if
applicable, the related Lease Device, not to be owned by it free and clear of
any Adverse Claim (other than any Permitted Adverse Claim or any Adverse Claim
arising under or as contemplated by any Transaction Document or solely as the
result of any action taken by any Purchaser (or any assignee thereof), any
Purchaser Agent, the Collateral Agent or by the Administrative Agent); or take
any action that could cause the Collateral Agent not to have a valid ownership
free of any Adverse Claim or first priority perfected security interest in the
Asset Portfolio and all products and proceeds of the foregoing, free and clear
of any Adverse Claim (other than any Permitted Adverse Claim or Adverse Claim
arising under any Transaction Document); or suffer the existence of any valid
effective financing statement or other instrument similar in effect covering any
Receivable, any Related Asset or Lease Device on file in any recording office
except such as may or as required to be filed (i) in favor of any Originator or
Seller in accordance with the Contracts or any Transaction Document, including
the Third Amendment, or (ii) in favor of a Purchaser, a Purchaser Agent, the
Collateral Agent or the Administrative Agent in accordance with this Agreement
or any Transaction Document or take any action that could cause the Collateral
Agent not to have a valid first priority perfected security interest in each
Lock-Box Account listed on Schedule 6.1(m) of the Receivables Purchase Agreement
or for which the Collateral Agent and the Administrative Agent has been notified
in accordance with Section 7.3(d) of the Receivables Purchase Agreement and all
amounts or instruments on deposit or credited therein from time to time (other
than Permitted Adverse Claims). No Originator shall encumber, pledge, assign or
otherwise transfer, or create or suffer to create a Lien upon, or otherwise
finance any other receivable or amount billed on, or otherwise reflected on, the
same invoice as a Receivable.


SECTION 5.5    Collections Outside the Lockbox Accounts. Notwithstanding
anything herein or in any other Transaction Document to the contrary, each
Originator and the Servicer shall be permitted to instruct Obligors to cause
Collections with respect to Pool Receivables to an account that is not a
Lock-Box Account covered by a Lock-Box Agreement and deposit such Collections in
an account that is not a Lock-Box Account covered by a Lock-Box Agreement;
provided, that the aggregate Unpaid Balance of all Eligible Receivables that are














25





--------------------------------------------------------------------------------





Non Lock-Box Receivables does not exceed 8.00% of the aggregate Unpaid Balance
of all Eligible Receivables at any time.


SECTION 5.6    Excluded Originator. The Servicer may designate any Originator as
an “Excluded Originator” following any Unmatured Event of Termination or Event
of Termination, but not later than the third Business Day following any Event of
Termination, that has occurred and results solely from an event or circumstance
affecting such Originator by written notice to the Collateral Agent and the
Administrative Agent, specifying the effective date of such designation (the
“Exclusion Effective Date” for such Excluded Originator) if all of the following
conditions are then satisfied:


(a)such Unmatured Event of Termination or Event of Termination, as the case may
be, would not have occurred if such Originator had not been a party to this
Agreement as an Originator at the time it occurred;


(b)no other Unmatured Event or Termination, Event of Termination, Collection
Control Event or Non-Reinvestment Event has occurred and is continuing or would
occur as a result of such designation;


(c)(i) the Servicer shall have prepared and forwarded to the Collateral Agent
and the Administrative Agent a pro forma Information Package for the immediately
preceding Reporting Date, which pro forma Information Package shall be prepared
excluding the Receivables relating to such Originator from the Pool Receivables
relating to each Receivable Pool and the Net Portfolio Balance relating to each
Receivable Pool for all purposes, and (ii) such pro forma Information Package
does not report any Unmatured Event of Termination, Event of Termination,
Collection Control Event or Non-Reinvestment Event on a pro forma basis (giving
effect to any reduction of the Purchaser Group Investments to occur concurrently
with such designation);


(d)the aggregate Unpaid Balance of Receivables relating to each Receivable Pool
originated by such Originator (or assigned or transferred to such Originator by
an ISC Dealer with respect to any ISC Dealer Receivable) reflected in the most
recently delivered Information Package, (i) when added to the aggregate Unpaid
Balance of Receivables that were excluded from the Net Portfolio Balance in
respect of all Receivable Pools by the designation of any other Excluded
Originators pursuant to this Section 5.6 during the 12 most recently completed
calendar months (measured at the time of their respective Exclusion Effective
Dates), is less than 1.00% of the average monthly aggregate Unpaid Balance of
the Pool Receivables in respect of all Receivable Pools during the 12 most
recently completed calendar months, and (ii) when added to the aggregate Unpaid
Balance of Receivables that were excluded from the Net Portfolio Balance in
respect of all Receivable Pools by the designation of any other Excluded
Originators pursuant to this Section 5.6 at any time (measured at the time of
their respective Exclusion Effective Dates), is less than 3.00% of the average
monthly aggregate Outstanding Balance of all Receivables during the 12 most
recently completed calendar months; and














26





--------------------------------------------------------------------------------







(e)on its Exclusion Effective Date, (x) such Excluded Originator ceases to hold
any membership or other equity interest in any SPE and no Change of Control
would result therefrom (provided that any such change in ownership in an SPE
shall not be deemed to be a Change of Control), (y) any debts or amounts owing
by the SPEs to such Excluded Originator under this Agreement and otherwise have
been paid in full and (z) such Excluded Originator has ceased to be a party to
this Agreement in accordance with the terms hereof.


Any pro forma Information Package provided pursuant to this Agreement or
Section 13.18 of the Receivables Purchase Agreement shall be subject to the
representations, warranties and indemnifications contained herein and the other
Transaction Documents on the same basis as any other Information Package. The
representations, covenants and provisions of this Agreement and the other
Transaction Documents applicable to an Originator shall no longer be applicable
to an Excluded Originator after the Exclusion Effective Date for such Excluded
Originator. The parties hereto shall work together in good faith to effectuate
any actions as may be appropriate in connection with the designation of an
Originator as an Excluded Originator. For the avoidance of doubt, any
Receivables originated by an Excluded Originator prior to its related Exclusion
Effective Date shall continue to be owned by the applicable SPEs and constitute
Pool Receivables for all purposes, in each case, after such Exclusion Effective
Date.


ARTICLE VI


TERMINATION OF PURCHASES


SECTION 6.1    Voluntary Termination. The sale or contribution by any Originator
of Receivables, Related Assets and Lease Devices pursuant to this Agreement may
be terminated by any party hereto, upon reasonable notice to the other parties
hereto, at any time when the Purchasers’ Total Investment is equal to zero.


SECTION 6.2    Automatic Termination. The sale or contribution by any
Originator, as applicable, of Receivables, Related Assets and Lease Devices
pursuant to this Agreement shall automatically terminate if an Event of
Bankruptcy shall have occurred and remain continuing with respect to such
Originator or its Related SPE.


ARTICLE VII


INDEMNIFICATION


SECTION 7.1    Each Originator’s Indemnity. Without limiting any other rights
which any such Person may have hereunder or under applicable Law, each
Originator severally but not jointly, hereby agrees to indemnify and hold
harmless SPEs, SPEs’ Affiliates and all of their respective successors,
transferees, participants and assigns, all Persons referred to in Section 8.4
hereof, and all officers, members, managers, directors, shareholders, employees
and agents of any of the foregoing (each an “Originator Indemnified Party”),
forthwith on demand, from and against any and all damages, losses, claims,
liabilities and related costs and expenses, including reasonable and documented
attorneys’ fees and disbursements but excluding Taxes




27





--------------------------------------------------------------------------------





(except to the extent provided in clauses (viii) and (ix) below, and provided
that no Originator Indemnified Party shall recover more than once for any Tax
imposed from any indemnitor under the Transaction Documents) (all of the
foregoing being collectively referred to as “Originator Indemnified Amounts”)
awarded against or incurred by any of them arising out of the ownership,
maintenance or purchasing of the Receivables or in respect of or related to any
Receivable, Related Assets or Lease Devices, or arising out of or relating to or
resulting from the actions or inactions of the Originators, ISC Dealers, or any
Affiliate of any of them; provided, however, notwithstanding anything to the
contrary in this Article VII, Originator Indemnified Amounts shall be excluded
solely to the extent (x) resulting from the gross negligence or willful
misconduct on the part of such Originator Indemnified Party as determined by a
final non-appealable judgment by a court of competent jurisdiction, (y)
resulting from a claim brought by any Originator against an Originator
Indemnified Party for breach of such Originator Indemnified Party’s obligations
under any Transaction Document as determined by a final non-appealable judgment
by a court of competent jurisdiction or (z) they constitute recourse with
respect to a Pool Receivable, the Related Assets or Lease Devices by reason of
bankruptcy or insolvency, or the financial or credit condition or financial
default, of the related Obligor. Without limiting the foregoing, each Originator
shall indemnify, subject to the limits set forth in this Section 7.1, and hold
harmless each Originator Indemnified Party for any and all Originator
Indemnified Amounts arising out of, relating to or resulting from:


(i)    the transfer by any Originator of any interest in any Receivable other
than the sale or contribution, as applicable, of any Receivable, Related Assets
and Lease Devices to any SPE pursuant to this Agreement and the grant of a
security interest to any SPE pursuant to this Agreement or the assignment or
transfer by any ISC Dealer of any ISC Dealer Contract, any ISC Dealer
Receivable, or the Related Assets to such Originator;


(ii)    any representation or warranty made by any Originator or any ISC Dealer
under or in connection with any Transaction Document or any ISC Dealer
Agreement, any Information Package or any other information or report delivered
by or on behalf of any Originator pursuant hereto, which shall have been untrue,
false or incorrect when made or deemed made;


(iii)    the failure of any Originator or any ISC Dealer to comply with the
terms of any Transaction Document, any ISC Dealer Agreement or any applicable
Law (including with respect to any Receivable, the Related Assets or Lease
Devices), or the nonconformity of any Receivable, Related Assets or Lease
Devices with any such Law;


(iv)the lack of an enforceable ownership interest or a first priority perfected
security interest in the Receivables (and all Related Assets and Lease Devices)
transferred, or purported to be transferred, to any SPE pursuant to this
Agreement against all Persons (including any bankruptcy trustee or similar
Person);


(v)the failure to file, or any delay in filing of, financing statements or other
similar instruments or documents under the UCC of any applicable












28





--------------------------------------------------------------------------------





jurisdiction or other applicable Laws with respect to any Receivable assigned or
transferred, or purported to be assigned or transferred, to such Originator by
an ISC Dealer, or transferred by any Originator, or purported to be transferred
by any Originator, to any SPE pursuant to this Agreement whether at the time of
any purchase or acquisition, as applicable, or at any time thereafter;


(vi)any suit or claim related to the Receivables assigned or transferred, or
purported to be assigned or transferred, to such Originator by an ISC Dealer, or
transferred, or purported to be transferred, to any SPE pursuant to this
Agreement (including any products liability or environmental liability claim
arising out of or in connection with merchandise or services that are the
subject of any such Receivable);


(vii)failure by any Originator to comply with the “bulk sales” or analogous Laws
of any jurisdiction;


(viii)any Taxes (other than Excluded Taxes) imposed upon any Originator
Indemnified Party or upon or with respect to the Receivables transferred, or
purported to be transferred, to any SPE pursuant to this Agreement and all
reasonable costs and expenses related thereto or arising therefrom, which such
Taxes or such amounts relating thereto arise by reason of the purchase or
ownership, contribution or sale of such Receivables (or of any interest
therein), Related Assets or Lease Devices or any goods which secure any such
Receivables, Related Asset or Lease Devices;


(ix)any loss arising, directly or indirectly, as a result of the imposition of
sales or analogous Taxes or the failure by any Originator or the Servicer to
timely collect and remit to the appropriate authority any such Taxes (to the
extent not duplicative of clause (viii) above);


(x)any commingling by any Originator or the Servicer of any funds relating to
the Receivables with any of its own funds or the funds of any other Person;


(xi)the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness;


(i)the failure by any Originator or any SPE to comply with any applicable Law
related to the Lease Upgrade Program, or the nonconformity of the Lease Upgrade
Program with any applicable Law or the failure by any Originator or SPE to
satisfy any of its obligations with respect to the Lease Upgrade Program;


(xii)the failure by any Originator or SPE to comply with the terms of the Lease
Upgrade Program or any termination or rescission (or attempted termination or
rescission) of the Lease Upgrade Program; or














29





--------------------------------------------------------------------------------







(xiii)any inability of any Originator, any ISC Dealer, or any SPE to assign any
Receivable, other Related Asset or Lease Devices as contemplated under the
Transaction Documents and the ISC Dealer Agreements; or the violation or breach
by any Originator or ISC Dealer of any confidentiality provision, or of any
similar covenant of non‑disclosure, with respect to any Contract, or any other
Indemnified Amount with respect to or resulting from any such violation or
breach.


SECTION 7.2    Contribution. If for any reason the indemnification provided
above in this Article VII is unavailable to an Originator Indemnified Party or
is insufficient to hold an Originator Indemnified Party harmless, then each
Originator shall contribute to the amount paid or payable by such Originator
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Originator Indemnified Party on the one hand and such Originator on the
other hand but also the relative fault of such Originator Indemnified Party as
well as any other relevant equitable considerations.


ARTICLE VIII


MISCELLANEOUS


SECTION 8.1    Amendments, etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by any Originator therefrom shall in any
event be effective unless the same shall be in writing and signed by the SPEs,
the Collateral Agent, the Administrative Agent, the Required Purchasers and (if
an amendment) the Originators, and if such amendment or waiver affects the
obligations of Sprint Corporation, Sprint Corporation consents in writing
thereto, and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Each Originator
may not amend or otherwise modify any other Transaction Document or ISC Dealer
Agreement (with respect to the ISC Dealer Agreements, insofar as relevant to the
assignment or transfer of, or payment for, the ISC Dealer Contracts or ISC
Dealer Receivables), executed by it without the written consent of the SPEs, the
Collateral Agent, the Administrative Agent and the Required Purchasers, and if
such amendment or waiver affects the obligations of Sprint Corporation, Sprint
Corporation consents in writing thereto.


SECTION 8.2    No Waiver; Remedies. No failure on the part of any SPE or any
Originator Indemnified Party to exercise, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by Law. Each Originator hereby consents to
and agrees to be bound by the specific remedies provisions of Section 9.2 of the
Receivables Purchase Agreement as if they were set forth herein mutatis
mutandis. Without limiting the foregoing, each Purchaser, each Purchaser Agent,
the Administrative Agent, the Collateral Agent, each Liquidity Provider, each
Affected Party, and any of their Affiliates (each a “Set-off Party”) are each
hereby authorized at any time during the continuance of an Event of Termination,
Collection Control Event or Non-Reinvestment Event (in addition to any other










30





--------------------------------------------------------------------------------





rights it may have) to setoff, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived any deposits
and any other indebtedness held or owing by such Set-off Party (including by any
branches or agencies of such Set-off Party) to, or for the account of the
parties hereto amounts owing by such party hereunder (even if contingent and
unmatured).


SECTION 8.3    Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by express
mail or courier or by certified mail, first class postage prepaid or by
facsimile, to the intended party at the address, facsimile number or email
address of such party set forth in Annex 2 or at such other address or facsimile
number as shall be designated by such party in a written notice to the other
parties hereto. All such notices and communications shall be effective, (a) if
personally delivered or sent by express mail or courier or if sent by certified
mail, when received, and (b) if transmitted by facsimile, when receipt is
confirmed by telephone.


SECTION 8.4    Binding Effect; Assignment. Each Originator acknowledges that
institutions providing financing (by way of loans or purchases of Receivables or
interests therein) pursuant to the Receivables Purchase Agreement may rely upon
the terms of this Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall also, to the extent provided herein, inure to the benefit of the
parties to the Receivables Purchase Agreement. Each Originator acknowledges that
SPEs’ rights under this Agreement may be assigned to Mizuho or another Purchaser
or Purchaser Agent under the Receivables Purchase Agreement, consents to such
assignment and to the exercise of those rights directly by Mizuho or another
Purchaser or Purchaser Agent to the extent permitted by the Receivables Purchase
Agreement and acknowledges and agrees that Mizuho, individually and as agent, a
Committed Purchaser, a Conduit Purchaser and the other Affected Parties and each
of their respective successors and assigns are express third party beneficiaries
of this Agreement.


SECTION 8.5    Survival. The rights and remedies with respect to any breach of
any representation and warranty made by any Originator or any SPE pursuant to
Section 3.2, Article IV the indemnification provisions of Article VII, the
provisions of Sections 8.4, 8.5, 8.6, 8.8, 8.9, 8.10, 8.11, 8.12 and 8.14 shall
survive any termination of this Agreement.


SECTION 8.6    Costs and Expenses. In addition to its obligations under Article
VII, each Originator agrees to pay on demand all reasonable and documented
out-of-pocket costs and expenses incurred by SPEs and any other Originator
Indemnified Party in connection with:


(a)    the negotiation, preparation, execution and delivery of this Agreement
and any amendment of or consent or waiver under this Agreement (whether or not
consummated), or the enforcement of, or any actual or reasonably claimed breach
of, this Agreement or any ISC Dealer Agreement, including reasonable and
documented accountants’, auditors’, consultants’ and attorneys’ fees and
expenses to any of such Persons and the fees and charges of any nationally
recognized statistical rating agency or any independent accountants, auditors,
consultants or other agents incurred in connection with any of the foregoing or
in advising such Persons as to their respective








31





--------------------------------------------------------------------------------





rights and remedies under this Agreement or any ISC Dealer Agreement in
connection with any of the foregoing; and


(b)    the administration (including periodic auditing as provided for herein)
of this Agreement and the transactions contemplated thereby, including all
reasonable and documented expenses and accountants’, consultants’ and attorneys’
fees incurred in connection with the administration and maintenance of this
Agreement and the transactions contemplated thereby.


SECTION 8.7    Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by the different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Executed counterparts may be delivered electronically. This
Agreement, together with the other Transaction Documents, contains a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire understanding among
the parties hereto with respect to the subject matter hereof, superseding all
prior oral or written understandings.


SECTION 8.8    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW
PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION, EFFECT OF
PERFECTION OR PRIORITY OF THE INTERESTS OF SPES IN THE RECEIVABLES, RELATED
ASSETS OR LEASE DEVICES IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK).


SECTION 8.9    Waiver of Jury Trial. EACH ORIGINATOR AND EACH SPE HEREBY
EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION
DOCUMENT OR UNDER ANY AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY
IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR
OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT A JURY.


SECTION 8.10    Consent to Jurisdiction; Waiver of Immunities. EACH ORIGINATOR
AND EACH SPE HEREBY ACKNOWLEDGES AND AGREES THAT:


(a)    IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED
STATES FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF
ANY NEW YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, NEW YORK IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS












32





--------------------------------------------------------------------------------





IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH
NEW YORK STATE OR FEDERAL COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.


(b)    TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.


SECTION 8.11    Confidentiality. Each party hereto agrees to comply with, and be
bound by, the confidentiality provisions of Section 13.8 of the Receivables
Purchase Agreement as if they were set forth herein mutatis mutandis.


SECTION 8.12    No Proceedings. Each Originator agrees, for the benefit of the
parties to the Receivables Purchase Agreement, that it will not institute
against any SPE, or join any other Person in instituting against any SPE, any
proceeding of a type referred to in the definition of Event of Bankruptcy from
the Closing Date until one year and one day after no investment, loan or
commitment is outstanding under the Receivables Purchase Agreement. In addition,
all amounts payable by any SPE to any Originator pursuant to this Agreement
shall be payable solely from funds available for that purpose (after each SPE
has satisfied all obligations then due and owing under the Receivables Purchase
Agreement).


SECTION 8.13    No Recourse Against Other Parties. No recourse under any
obligation, covenant or agreement of any SPE contained in this Agreement shall
be had against any stockholder, employee, officer, director, member, manager
incorporator or organizer of any SPE.


SECTION 8.14    Grant of Security Interest. It is the intention of the parties
to this Agreement that the conveyance of each Originator’s right, title and
interest in and to the Receivables, the Related Assets, the Lease Devices and
all the proceeds of all of the foregoing to SPEs pursuant to this Agreement
shall constitute an absolute and irrevocable purchase and sale or capital
contribution, as applicable, and not a loan or pledge. It is the intention of
the parties to this Agreement that the transfer or assignment of each ISC
Dealer’s right, title and interest in and to any ISC Dealer Contracts, ISC
Dealer Receivables, the Related Assets, and all the proceeds of all of the
foregoing to the applicable Originator in accordance with the applicable ISC
Dealer Agreement shall constitute an absolute and irrevocable purchase and sale
or capital contribution, as applicable, and not a loan or pledge. As a
protective measure in the event that, notwithstanding the foregoing, the
conveyance of the Receivables, the Related Assets or Lease Devices to SPEs is
characterized by any third party as a loan or pledge, each Originator does
hereby grant, to SPEs a security interest to secure such Originator’s
obligations hereunder in all of such Originator’s now or hereafter existing
right, title and interest in, to and under the










33





--------------------------------------------------------------------------------





Receivables and the Related Assets, the Lease Devices, the Lock-Box Accounts (to
the extent of the Receivables, the Related Assets, the Lease Devices and the
proceeds of the foregoing) and that this Agreement shall constitute a security
agreement under applicable law.


SECTION 8.15    Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


SECTION 8.16    Restatement; No Novation. Effective as of the Third Restatement
Effective Date, the Second Amended and Restated Receivables Sale and
Contribution Agreement dated as of November 19, 2015 (as amended or otherwise
modified prior to the date hereof, the “Existing RSA”) among the parties to this
Agreement is amended and restated as set forth in this Agreement. It is the
intent of the parties hereto that this Agreement (i) shall re-evidence the
obligations and other indebtedness under the Existing RSA, (ii) is entered into
in substitution for, and not in payment of, the obligations and other
indebtedness under the Existing RSA, and (iii) is in no way intended to
constitute a novation of any of the obligations or other indebtedness which was
evidenced by the Existing RSA.


[SIGNATURE PAGES FOLLOW]






















































34
                            





--------------------------------------------------------------------------------















IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
SPRINT SPECTRUM L.P.
as Servicer




By: /s/ Janet M. Duncan            
Name: Janet M. Duncan    
Title: Vice President and Treasurer






























































S-1             Third Amended and Restated
Receivables Sale and Contribution Agreement





--------------------------------------------------------------------------------









SPRINT SPECTRUM L.P.
SPRINTCOM, INC., each as Originator






By: /s/ Janet M. Duncan                    
Name: Janet M. Duncan    
Title: Vice President and Treasurer






































































S-2             Third Amended and Restated
Receivables Sale and Contribution Agreement





--------------------------------------------------------------------------------







SFE 1, LLC
SFE 2, LLC, each as a Buyer






By: /s/ Janet M. Duncan            
Name: Janet M. Duncan    
Title: Treasurer












































































S-3             Third Amended and Restated
Receivables Sale and Contribution Agreement



